                                                                        FILE

 1 Ruth Ann Bohne In Pro Per                                  ~~~ ~}~ ~ a ~M
   7646 Newmark Avenue                                                                 35
 2 Rosemead, CA 91770
  (626)688-3955                                                           ` ~' ~ ~l '~
 3 E-M: ruthbohne(a~gmail.com                                   `"`k'' ~ ~ ;~ ~,~~'~~ ~ "~
 4                                                            `~ ~f

 5 Representing Petitioner PARENT ON BEHALF OF STUDENT
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA,CENTRAL DIVISION
10
11 PARENT ON BEHALF OF                             Case No. 2:18-cv-02312-JFW-(JEMx)
   STUDENT,                                        ~ ~peal filed: March 22, 2018
                                                   A
12                                                 Hon. John F. Walter
            Petitioner,
13                                                 PETITIONER STUDENT'S
       vs.                                         [PROPOSED]FINDINGS OF FACT
14                                                  AND CONCLUSIONS OF LAW
   GARVEY SCHOOL DISTRICT,
15
            Respondent.                            TRIAL DATE: July 2, 2019
16                                                 TIME:       1:30 P.M.
                                                   COURTROOM.: 7A
17
18 TO THIS HONORABLE COURT AND TO RESPONDENT GARVEY SCHOOL
19 DISTRICT AND ITS ATTORNEYS:
20               PARENT ("Petitioner") hereby respectfully submits her Proposed Findings
21 of Fact and Conclusions of Law pursuant to this Court's order dated June 3, 2019.
22
      DATED: June 18, 2019                     Respectfully submitted
23
24
25                                             Ruth Ann Bohne, Petitioner
26
27'
28
      USDC.957
             PETITIONER STUDENT'S[PROPOSED]FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1                                                I.
 2                PROPOSED FINDINGS OF FACT PERTAINING TO BOTH
 3       PSYCHOEDUCATIONAL AND SPEECH/LANGUAGE ASSESSMENTS
 4              Respondent DISTRICT filed for due process with the California Office of
 5 Administrative Hearings("OAH")pursuant to the Individuals with Disabilities
 6 Education Improvement Act("IDEA"), 20 U.S.C. §§1400 et seq., in order to defend
 7 the adequacy of its psychoeducational, speech/language ("S/L") and occupational
 8 therapy("OT")assessments of Appellant STUDENT. (Administrative Record,
 9 "AR"Pp. 1-11 [hereafter, references to pages only include the AR page number]
10 [District Complaint and proof of service]).
11              The hearing was held on October 3, 2017 and October 4, 2017 before
12 Administrative Law Judge Sabrina Kong(AR 218 et seq.[Decision]).
13              At the hearing, Parent called witnesses sufficiently knowledgeable concerning
14 STUDENT to rebut the testimony of the DISTRICT'S School Psychologist,
15 Speecli/Language Pathologist("SLP") and Occupational Therapist. [AR
16          Parent also presented at the hearing documentary evidence further rebutting
17 ~ the contentions of the DISTRICT that their psychoeducational, S/L and
18 OT assessments were appropriate. [AR *****]
19              Subsequent to the hearing, ALJ Kong ordered that the OT assessment was
20 not appropriate and that the DISTRICT was required to provide Parent with an
21 independent OT assessment at public expense. (AR 244 [Decision's Order]).
22              However, ALJ Kong ordered that the DISTRICT'S psychoeducational
23 and S/L assessments were appropriate and that the DISTRICT was not required to
24 provide independent psychoeducational and S/L assessments at public expense. .
25 (AR 244 [Decision's Order]).
26 ///
27 ///
28 ///
     USDC.957                                     ►7
            PETITIONER STUDENT'S [PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1          Parent appealed the OAH decision to the Superior Court of California
 2 in Los Angeles. (Docket document 2, attachment to the Notice of Removal).
 3 The case was subsequently removed to this Court by the DISTRICT.
 4 (Docket document 2).
 5              The DISTRICT did not appeal to the U.S. Central District Court the
 6 OAH decision/order ruling which found that the DISTRICT'S OT assessment
 7 was inappropriate and required the DISTRICT to provide Parent with an
 8 independent OT assessment at public expense.
 9              The DISTRICT removed the matter to the U.S. Central District Court
10 of California on March 22, 2018. (Docket document 2[Notice of Removal]).
11                                               II.

12                   PROPOSED FINDINGS OF FACT AND CONCLUSIONS
13                       OF LAW PERTAINING TO THE DISTRICT'S
14                            SPEECH/LANGUAGE ASSESSMENT
15              a.    Findings of Fact
16
17
18
19              b.    Conclusions of Law
20              The Speech/Language assessment report did not include any parent input
21 as required by law.
22          [U.S.C. §§ 1414(a)(2),(b)&(c); Ed. Code, §§56320, 56381, subd.(e);
23 Winkelman v. Parma City School Dist.(2007)550 U.S. 516, 524[127 S. Ct. 1994];
24 Amanda J. v. Clark County School Dist.(9~' Cir. 2001)267 F.3d 877, 882.)
25 [Emphasis added.]
26              The Speech/Language assessment report contains inaccurate information,
27 is misleading and underreported STUDENT'S abilities that were either laiown or
28 should have been known by DISTRICT's SLP Maria Rubalcaba, and is therefore
     USDC.957                                     3
            PETITIONER STUDENT'S[PROPOSED]FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1 ~ ~ legally defective under the IDEA.
 2          (See AR:Pierce testimony,Pp. 436, Lines 13-15 & P. 435, Lines. 14-15;
 3 Claudia Bahamonde testimony at P. 313, Lines 23-25 & P. 314, Lines 12-19 &
 4 P. 315, Lines 5-17 & P. 316, Lines 8-14 & P. 317, Lines 4-9 & P. 39, Lines 23-24;
 5 Maria Rubalcaba testimony at P. 574, Lines 7-8 & P. 575, Lines 5-7 & P. 599,
 6 Lines 12-14 & P. 610, Lines 17-23 & P. 611, Lines 2-6 & P. 611, Lines 14 to
 7 P. 612, Line 5 & P. 612, Lines 6-14 & 16 & P. 613, Line 9 & P. 625, Lines 6-7;
 8 in addition to the testimony of Ruth Bohne, Kurt Bohne, Remy Guevara,
 9 Linda Pena and Marina Toranian as identified in STUDENT'S Opposition to
10 Motion for Summary Judgment.
11              GARVEY SCHOOL DISTRICT is required to provide to Parent an
12 independent speech and language assessment at public expense.
13                                               III.
14                   PROPOSED FINDINGS OF FACT AND CONCLUSIONS
15                         OF LAW PERTAINING TO THE DISTRICT'S
16                          PSYCHOEDUCATIONAL ASSESSMENT
17              a.    Findings of Fact
18              The psychoeducational evaluation contains inaccurate information, is false
19 and misleading and underreports STUDENT'S abilities that were either known or
20 should have been known by DISTRICT'S psychologist and is therefore defective.
21                    1.    Disputed 12-18 month cognitive range.
22                   (AR,Kurt Bohne testimony at P. 706, Lines 7018,P. 707, Lines 2-5; P.
23 716, Lines 9-11; Ruth Bohne testimony at P. 690, Line 18 to P. 691, Line 1; P. 690,
24 Lines 18 to P. 691, Line 1; P. 691, Line 13; P. 691, Lines 16-21; P. 691, Line 22
25 to P. 692, Line 12)
26                    2.    Improper Placement based on faulty assessments as
27 environmental factor.
28                   (AR,Ruth Bohne testimony at P. 683, Lines 1-6).
     USDC.957                                     4
            PETITIONER STUDENT'S[PROPOSED]FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1              b.    Conclusions of Law
 2              A review of the testimony and documents presented at the administrative
 3 court proceeding, as well as the evidence which not admitted into evidence at the
 4 ~ ~ administrative hearing, combined with the laws governing adequacy of assessments,
 5 prove that the DISTRICT'S psychological assessment is inappropriate.
 6              The OAH Decision was selective and discriminating in what it took under
 7 ~ ~ consideration and denied Parent and STUDENT their right to a fair and impartial
 8 hearing. 20 U.S.C. §1400,(d)(1); 34 C.F.R. §300.1 (2006)3 etseq.; Ed. Code
 9 §56000, subd.(a); Ca1.Code. Regs., title 5, §3000 & §3082, et seq. 20 U.S.C.
10 §1415(b)(6),(~; 34 C.F.R. §300.511; Ed. Code §§56501, 56502, 56505; Schaffer v.
11 Weast(200)546 U.S. 49, 56-62[126 S.Ct. 528, 163 L.Ed.2d 387]; see 20 U.S.C.
12 §1415(i)(2)(C)(iii).
13              The Decision's conclusions should not be accorded substantial deference.
14              DISTRICT'S psychologist Claudia Bahamonde was competent to perform
15 I ~ such an evaluation but chose not to give due regard to STUDENT'S pertinent
16 provisional Autism diagnosis. [***]
17              Ms. Bahamonde also ignored the classroom teacher's rating scale suggesting
18 a very high likelihood of Autism and denied Parent the opportunity to fill out the
19 Gilliam Autism rating scale. [AR,Ruth Bohne testimony P. 682, Lines 2-5; P. 682,
20 Lines 7 to P. 683, Line 6; Gaines report; SEEK report; IPP]
21              The law requires DISTRICT to address areas of suspected disability.
22 ~[20 U.S.C.§1414(b)(3)(B); Ed. Code §56320, subd.(~];Park v. Anaheim Union
23 High School Dist.(9~' Cir. 2007)464 F.3d 1025, 1031-1033)
24              Ms. Bahamonde reviewed the report ofPhillip E. Gaines providing
25 STUDENT with a provisional Autism diagnosis and Ms. Bahamonde summarily
26 dismissed it, unilaterally choosing to attribute STUDENT'S deficits to severe mental
27 retardation. [AR *****]
28 ///
     USDC.957
            PETITIONER STUDENT'S[PROPOSED]FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1              Parent informed Ms. Bahamonde of unaddressed behavior concerns
 2 ~ but Ms. Bahamonde claimed that there were none. [AR *****] It was Parent's
 3 belief that STUDENT's unaddressed and unrecognized behavior, at the time of the
4 assessments, may have played a factor in accurate data collection and negatively
 5 affected test scores. [AR,Ruth Bohne testimony at P. 680, Line 19 to P. 681,
 6 Line 6; P. 681, Lines 106 and P. 687, Lines 8-16.]
 7              Ms. Bahamonde relied upon information gleaned from the defective
 8 speech language assessment with regard to receptive/expressive communication
 9 in formulating her opinions which renders, by default, the psychoeducational
10 assessment to be equally defective.
11              The DISTRICT'S psychoeducational assessment is legally defective and
12 incomplete under the IDEA.
13              GARVEY SCHOOL DISTRICT is required to provide to Parent an
14 independent psychoeducational assessment at public expense.
15         (20 U.S.C. §1415(b)(1); 34 C.F.R. §300.502(a)(1); Ed. Code §56329,
16 subd.(b)& 56506.
17              Accordingly, Parent is entitled to recover costs according to proof.
18
     DATED: June 18, 2019                        Respectfully submitted
19
20
21                                               Ruth Ann Bohne, Petitioner
22
23
24
25
26
27
28
     USDC.957                                      6
            PETITIONER STUDENT'S[PROPOSED]FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        PROOF OF SERVICE
 2                    STATE OF CALIFORNIA,COUNTY OF LOS ANGELES
 3       At the time of service, I was over 18 years of age and not a party to this
 4 action. I am employed in the County of Los Angeles, State of California. My
   residence address is 7646 Newmark Avenue, Rosemead, CA 91770.
 5
         On June 18, 2019, I served true copies ofthe following documents)
 6
   described as PETITIONER STUDENT'S[PROPOSED]FINDINGS OF FACT
 7 AND CONCLUSIONS OF LAW on the interested parties in this action as follows:
 8                               SEE ATTACHED SERVICE LIST
 9
     ❑
     D          BY P         NAL SERVIC + •        erson lly delivered the documents)to the
10              person at th    dresses ~ ed in t e Service List. (1)For a party represented
                by an attorney,      ry was made to the attorney or at the attorney s office by
11              leaving the do    en      an envelope or package clearlX labeled to identify
                the attorne eing served        a receptionist or an individual in charge of the
12              office.( or a party, delivery. as made to the party or by leaving the
                docume is at the party's residence with some person not less than I8 years of
13              age between the hours of eight in the morning and six in the evening.

14 ❑
   D            BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court
                order or an agreement of the parties to accept service by e-mail or electronic
15              transmission, I caused the documents)to be sent from e-mail address
16              rbohne@gmail.com to the persons at the e-mail addresses listed above. I did
                not receive, within a reasonable time after the transmission, any electronic
17              message or other indication that the transmission was unsuccessful.
18
        I declare under penalty of perjury, under the laws of the United States of
19 America, that the foregoing is true and correct.
20              Executed on June 18, 2019, at Rosemead, California.
21
22
                                                           ~~~ .~'~~~
23                                                  Ruth Ann Bohne, Declarant
24
25
26
27
28
     USDC.957
            PETITIONER STUDENT'S[PROPOSED]FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1                      ATTACHMENT TO PROOF OF SERVICE
 2
 3 Sharon Watt, Esq.
   Geoffrey R. Winterowd Esq.
 4 FILARSKY &WATT ~,LP
   475 Washing~on Blvd.
 5 Maxina del ley, CA 90292
   E-M: su~port(a~filarskyandwatt.com
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     USDC.957                                 g
            PETTTIONER STUDENT'S[PROPOSED]FINDINGS OF FACT AND CONCLUSIONS OF LAW
